Exhibit 10.4
 
CONSULTING AND PROFESSIONAL SERVICES AGREEMENT
(Independent Contractor)




This CONSULTING AND PROFESSIONAL SERVICES AGREEMENT (the “Agreement”) is entered
into as of June 30, 2011, by and between Sage Associates, Inc. (“Consultant”),
and Titan Iron Ore Corp. a Nevada corporation (the “Company”).


In consideration of the mutual promises set forth herein, the sufficiency of
which is hereby acknowledged by each of the parties hereto, the parties hereby
agree as follows:


1.           Consulting Services.  Consultant hereby agrees to provide and
perform for the benefit of the Company certain geological advisory services
(each individually, a “Service” and collectively, the “Services”), as may be
requested by the Company from time to time, and the Company hereby hires and
engages Consultant to provide and perform the same. The services are anticipated
to be provided by Consultant in Tucson, Arizona and at mining exploration
properties owned or controlled by the Company.
 
2.           Fees and Expenses.  For the services hereunder, subject to any
applicable regulatory approvals, the Company will pay to Consultant a monthly
fee of US$6,000.
 
In addition to any fees that may be payable to Consultant hereunder, the Company
will promptly reimburse Consultant from time to time within thirty (30) days of
receipt of detailed invoice, for all reasonable travel and other out-of-pocket
expenses incurred in performing the services hereunder, which are approved by
the Company.


3.           Term of Agreement.  The term of this Agreement shall commence as of
the date first set forth above, and are expected to continue through the end of
calendar year 2011 and shall automatically renew from year to year unless
terminated, and provided further, that nothing contained herein shall in any way
prevent the Company from terminating this Agreement earlier at its sole
discretion at any time, with or without cause.  If the Company exercises its
right to terminate this Agreement, it shall only be obligated to pay Consultant
for the fees actually earned by Consultant in performing the Services up to the
time that such right of termination is exercised and effective.


4.           Billing for Services.  Consultant shall submit itemized invoices to
the Company each month in which services are performed for the fees earned
pursuant to this Agreement during the previous month, and for any costs or
expenses previously authorized by the Company.  Such invoices shall include a
breakdown of the Services provided to the Company, on a project by project and
property by property basis, the number of days worked during such time period
for such Services, an itemization of all such costs and expenses, and any other
information that the Company may request.  The Company shall make payment for
all such charges incurred in accordance with the terms of this Agreement and
properly reflected in such invoice to the Consultant within ten (10) business
days after the receipt of each invoice.


5.           Independent Contractor Status.  The relationship of Consultant to
the Company is that of an independent contractor, and nothing herein shall be
construed or deemed as creating any other relationship.  Without limiting the
foregoing, the relationship between the parties hereto shall not be deemed to be
that of an employer-employee, joint venture, or partnership.  As an independent
contractor, Consultant shall have the sole responsibility for paying taxes,
workers compensation, employee benefits (if any), and all similar obligations,
and shall be charged with performing the Services in the way that Consultant
deems the most feasible or desirable.


6.           Confidential Information and Work for Hire.  Consultant and the
Company hereby acknowledge and agree that in connection with the performance of
the Services set forth herein, Consultant shall be provided with or shall
otherwise be exposed to or receive certain confidential and/or proprietary
information of the Company or of third parties and may develop certain products,
services, methods, know-how, procedures, formulae, processes, specifications,
and information of a similar nature that relate to the Services rendered
hereunder.  Consultant therefore agrees to maintain and preserve the secrecy and
confidentiality of any and all proprietary and business secret or confidential
information and data.  In the course of performing the Services hereunder
Consultant may develop certain processes, formulations, inventions, data,
reports, records, information, prototypes, know-how, designs, drawings,
schematics, manuals, ideas, or other products or materials, including ideas that
may be protectable under intellectual property laws (all of the foregoing
collectively referred to herein as “Work Product”).  Consultant acknowledges
that all Work Product created by it during the term of this Agreement or which
relates to the Services performed hereunder shall be the property of the
Company, and Consultant hereby agrees to take all actions requested by the
Company in order to vest ownership of the Work Product in them.  Should the
Company seek intellectual property protection for any Work Product, Consultant
agrees to execute any documents and take any actions reasonably requested by
them to effectuate the same, all at no additional cost.
 
 
1

--------------------------------------------------------------------------------

 
 
7.           Audit and Records.  Consultant shall keep accurate records and
books of account showing all charges, disbursements, and expenses made or
incurred by Consultant in the performance of the Services.  The Company shall
have the right, upon reasonable notice, to audit at any time up to one year
after payment of its final invoice, the direct costs, expenses, and
disbursements made with respect to the performance of the Services.


8.           Title to Materials and Equipment.  All materials and equipment
furnished by the Company and all materials and equipment the cost of which shall
be reimbursed to Consultant by the Company hereunder are to be and remain the
sole property of the Company and are to be returned within thirty (30) days of
the expiration or earlier termination of this Agreement, or within ten (10) days
after written demand, whichever first occurs.


9.           Assignability.  This Agreement shall be binding upon and inure to
the benefit of the parties, their legal representatives, successors, and
assigns.  This Agreement may not be assigned, transferred, conveyed, or
encumbered, whether voluntarily or by operation of law, by Consultant without
the prior written consent of the Company (which may be granted or withheld in
its sole and absolute judgment).


10.         Notices, Etc.  All notices, demands, and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile or similar transmission) and mailed (by certified mail,
return receipt requested), sent, or delivered (including by way of overnight
courier service), (i) if to Consultant, to:
 
David Hackman
8120 E Sabino Drive
Tucson, Arizona 85750
 
or (ii) if to the Company, to:


Titan Iron Ore Corp.
4320 – 196 Street, S.W., #111
Lynwood, Washington 98036


or, as to each party, to such other person and/or at such other address or
number as shall be designated by such party in a written notice to the other
party.  All such notices, demands, and communications shall be effective when
sent; provided, however, that if sent by facsimile transmission, notices,
demands, and other communications shall be confirmed by same day certified mail,
return receipt requested.




11.         Amendments, Etc.  No modification, amendment, or waiver of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto.  Any waiver of any provision
of this Agreement shall be effective only in the specific instance and for the
specific purpose for which given.


12.         Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties and supersedes all previous
understandings, agreements, communications, and representations, whether written
or oral, concerning the treatment of information and other matters to which this
Agreement relates.
 
 
2

--------------------------------------------------------------------------------

 
 
13.         No Waiver; Remedies.  No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power, or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.


14.         Severability.  Any provision of this Agreement which is prohibited,
unenforceable, or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition,
unenforceability, or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.


15.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the state of Arizona.  Each party hereby
consents to the laying of venue for any action under this contract with the
Superior Court for Pima County, Arizona, and, for such purposes, each of the
parties hereby consents to the jurisdiction of such court.


16.         Captions.  The captions contained in this Agreement are for
convenience only and shall not affect the construction or interpretation of any
provisions of this Agreement.


17.         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same instrument.  One or more
counterparts of this Agreement may be delivered via telecopier with the
intention that they shall have the same effect as an original executed
counterpart hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 

 
CONSULTANT
     
 
By:
     /s/ David B. Hackman
        Name:            David B. Hackman            

 

 
Titan Iron Ore Corp.
     
 
By:
   /s/ Andrew Bodkey
        Its:    CEO            

 
 
 3

--------------------------------------------------------------------------------

 